Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchimura (WO 2014/188589 A1).
An English-language machine translation of Uchimura, which is attached, has been used in setting forth this rejection, and the page and line numbers referred to herein are those of the machine translation. The attached machine translation may differ slightly from the translation supplied by applicant. 
In lines 54-56 on page 2, Uchimura discloses a water-in-oil emulsion release agent. On page 4, lines 140-142, Uchimura discloses that the release agent comprises bubbles having a diameter of 50 microns or less, meeting the limitations of the micronanobubbles of claim 1, in accordance with the definition provided in paragraph 76 on page 14 of the specification. While Uchimura does not specifically disclose that the release agent is for a hot-forging die, it is the examiner’s position that since the release .

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hase (JP 63-286238 A).
An English-language machine translation of Hase which is attached, has been used in setting forth this rejection, and the page and line numbers referred to herein are those of the machine translation. The attached machine translation may differ slightly from the translation supplied by applicant. 
In lines 13-15 on page 1 and lines 43-45 on page 2 Hase discloses a coating material for metal casting which provides improved mold release. The coating of Hase therefore qualifies as a release agent as recited in claim 1. In lines 46-47 Hase discloses that the coating material comprises a “micro-hollow sphere”, which is a bubble, and on line 74 of page 2 Hase discloses that the hollow spheres have a size of 10 to 100 µm, meeting the limitations of the claimed micronanobubbles in accordance with the definition provided in paragraph 76 on page 14 of the specification, and within the range recited in claim 2. While Hase does not specifically disclose that the release agent is for a hot-forging die, it is the examiner’s position that since the release agent of Hase meets the compositional limitations of claims 1-2, it is capable of performing the intended use. Claims 1-2 are therefore anticipated by Uchimura.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2-3, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura.
The discussion of Uchimura in paragraph 3 above is incorporated here by reference. Uchimura discloses a release agent meeting the limitations of claim 1, were the release agent comprises bubbles having a diameter of 50 µm or less. In lines 188-195 on page 5, Uchimura discloses that the release agent is prepared by combining the oil phase and aqueous phase in a homogenizer, which meets the limitations of the storage unit provided with an agitator of claim 8 and 17-18, and injecting carbon dioxide into the liquid and shearing the bubbles, indicating that the homogenizer system of Uchimura also contains a means which can be considered a bubble generator, as recited in claims 8 and 17-18. The differences between Uchimura and the currently presented claims are:
i) The range of bubble sizes disclosed by Uchimura overlaps the range recited in claim 2 rather than falling within it.
ii) Uchimura does not disclose the amount of bubbles incorporated into the release agent. This relates to claim 3.
ii) Uchimura does not disclose a device further comprising a spraying unit, as recited in claims 8 and 17-18.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 2 is therefore rendered obvious by Uchimura.
With respect to ii), Uchimura discloses in lines 142-145 of page 4 that the inclusion of the bubbles reduces the viscosity of the release agent as well as improving the drying property and storage stability. It is the examiner’s position that the amount of bubbles incorporated in the composition is a result-effective variable, since at a minimum it will affect the viscosity of the composition. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the concentration of bubbles in the release agent of Uchimura, rendering claim 3 obvious.
With respect to iii), in lines 167-169 on page 5, Uchimura discloses that the release agent is applied with a spraying device. It therefore would have been obvious to one of ordinary skill in the art to have a spraying device in communication with the homogenizing device of Uchimura, meeting the limitations of the application device of claims 8 and 17-18, in order to apply the release agent by the means taught by Uchimura.

Claims 1-4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. PG Pub. No. 2015/0057401) in view of Uchimura.

i) Suzuki does not disclose the further inclusion of micronanobubbles in the release agent composition. This relates to claims 1-3.
ii) Suzuki does not explicitly disclose spraying the release agent onto a hot forging die. This relates to claims 4, 9, and 13.
With respect to i), the discussions of Uchimura in paragraphs 3 and 9 above are incorporated here by reference. As discussed above, Uchimura teaches that the incorporation of micronanobubbles into a release agent composition reduces the viscosity and improves the storage stability. Also as discussed above, Uchimura discloses that the bubbles have a size overlapping the range recited in claim 2, and renders obvious the concentration recited in claim 3. It would have been obvious to one of ordinary skill in the art to incorporate the micronanobubbles of Uchimura in the release agent composition of Suzuki in order to improve the storage stability of the 
With respect to ii), as discussed above, Suzuki discloses that the composition is advantageously sprayed onto a hot die, and that the molecular weight of the thermosetting resin component can be controlled to be advantageous for hot forging. It therefore would have been obvious to one of ordinary skill in the art to spray the release agent composition of Suzuki onto a hot forging die when the molecular weight of the thermosetting resin is controlled to be low, since Suzuki teaches that the compositions have advantageous properties for hot dies and hot forging.

Claims 5-6, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Uchimura as applied to claims 1-4, 9, and 13 above, and further in view of Nielsen (U.S. Pat. No. 5,290,603).
The discussions of Suzuki and Uchimura in paragraphs 3 and 9-10 above are incorporated here by reference. Suzuki and Uchimura render obvious a method for spraying a release agent composition onto a hot-forging die as recited in claims 4, 9, and 13. Suzuki further discloses in paragraph 55 that the coating formed by the release agent composition preferably ranges from 3 to 15 µm, within the ranges recited in claims 6, 11, and 15. Suzuki and Uchimura do not disclose the diameter of the sprayed particles.
Nielsen, in column 1 lines 7-13, discloses methods of spraying polymeric compositions under conditions that enhance atomization. In column 6 line 45 Nielsen discloses that the compositions can be release agents. In column 7 lines 15-25 Nielsen In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Nielsen also discloses, more broadly, that the optimal spray droplet size will depend on the requirements of the spray application, indicating that it would have been within the scope of ordinary skill in the art to optimize the spray droplet size. Using the spraying process of Nielsen to apply the release agent composition of Suzuki and Uchimura to a hot forging die therefore meets the limitations of claims 5-6, 10-11, and 14-15.
It would have been obvious to one of ordinary skill in the art to use the spraying process of Nielsen to apply the release agent composition of Suzuki and Uchimura to a hot forging die, since Nielsen discloses in column 3 lines 44-51 that finer atomization leads to improved spray application quality.

Allowable Subject Matter
Claims 7, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7, 12, and 16 recite specific methods for applying the release agents of claims 6, 11, and 15 to a hot-forging 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771